          Case 1:19-cv-06905-PAE Document 52 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 HELLO I AM ELLIOT, INC., et al.,

                                       Plaintiffs,                     19 Civ. 6905 (PAE)
                         -v-
                                                                             ORDER
 DEREK J. SINE, et al.,

                                       Defendants.



PAUL A. ENGELMAYER, District Judge:

        On July 2, 2020, the Court granted defendants’ motion to dismiss and denied plaintiffs’

motion for a preliminary injunction. Dkt. 51. The Court also granted plaintiffs leave to file an

amended complaint within two weeks of its order, i.e., July 16, 2020, and instructed plaintiffs

that if they did not file an amended complaint by that date, the Court would close the case. Id.

at 19, 31. No amended complaint has been filed to date. The Clerk of Court is thus respectfully

directed to close this case.

        SO ORDERED.

                                                      PaJA.�
                                                     ____________________________________
                                                     Paul A. Engelmayer
                                                     United States District Judge
Dated: July 23, 2020
       New York, New York




                                                 1
